Citation Nr: 0404282	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of entitlement 
to service connection for bilateral pes planus.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In August 2002 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board notes that the veteran presented for a personal 
hearing before a regional Hearing Officer in October 2002; a 
transcript is of record.  

For the reasons discussed below, the issue of entitlement to 
service connection for bilateral pes planus is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran at such time as further 
action is required on his part.


REMAND

The veteran contends that he currently suffers from bilateral 
flat feet, which he argues were aggravated by active military 
service.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Service medical records indicate that the veteran was 
diagnosed with bilateral second-degree pes planus at 
induction.  There is no indication that he received any 
treatment in service for his bilateral pes planus.  The 
veteran's separation examination indicated that his feet were 
normal.  

In a statement in support of the claim received by the RO in 
May 2002, and during his October 2002 personal hearing, the 
veteran reported that Dr. Dao, at the VA Medical Center in 
Bonham, Texas, had treated him.  He testified that Dr. Dao 
had referred him to a podiatrist in Gainesville, Texas.  

It does not appear to date that the RO has sought to obtain 
the veteran's treatment records from the VA Medical Center or 
the podiatrist in Gainesville, Texas.  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

VA's duty to assist includes making as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including but not limited to medical 
and other records from VA medical facilities.  38 C.F.R. 
§ 3.159(c)(2).  In addition, VA will make reasonable efforts 
to obtain relevant records from private medical care 
providers.  38 C.F.R. § 3.159(c)(1)(i).  

Medical records from Dr. Dao and the private podiatrist may 
contain relevant information regarding whether the veteran 
currently suffers from pes planus, and may address the 
causation or etiology of the condition.  Therefore, they must 
be obtained before a decision can be reached on the merits of 
the veteran's claim for service connection.  

The Board notes that the revised VCAA duty to assist also 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159(c)(4).  In the present case, a VA medical examination 
is necessary to determine whether the veteran's current pes 
planus, if any, was at least as likely as not aggravated by 
active military service.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA, and subsequent 
interpretive authority, is completed.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for bilateral pes planus since 
separation.  After securing the necessary 
release, the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
whether he currently has bilateral pes 
planus and, if so, whether such is at 
least as likely as not to have been 
aggravated by his active military 
service.  The claims folder must be made 
available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  The examiner should be sure to 
cite specific evidence of record in 
expressing his/her opinion as to whether 
the veteran's current pes planus, if any, 
underwent a permanent increase in 
disability during service, other than 
that which was to be expected in 
accordance with the natural progression 
of the disease. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental SOC, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


